DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 8/17/2021.  
Claims 1-18 are pending.
Claims 1-18 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aaron Wininger (Reg. 45229) on 10/5/2021.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


1.  (Currently amended) A data management system, comprising:
	a memory configured to store a snapshot of an entire virtual machine;

	determining a number of shards to be created for the entire virtual machine based on a current network condition;
	in response to determining the number of shards, sharding the entire virtual machine to the determined number of shards;
	identifying a plurality of shards of the entire virtual machine, a number of the identified plurality of shards equal to the determined number of shards;
	requesting a snapshot of each of the plurality of shards;
	receiving the requested snapshots of each of the plurality of shards asynchronously;
	ordering the received snapshot shards sequentially into a result queue; and
	storing a single snapshot of the entire virtual machine based on the ordered snapshot shards.


7.  (Currently amended) A computer-implemented method at a data management system, the method comprising:
	determining a number of shards to be created for an entire virtual machine based on a current network condition;
	in response to determining the number of shards, sharding the entire virtual machine to the determined number of shards;
	identifying a plurality of shards of [[an]]the entire virtual machine, a number of the identified plurality of shards equal to the determined number of shards;

	receiving the requested snapshots of each of the plurality of shards asynchronously;
	ordering the received snapshot shards sequentially into a result queue; and
	storing a single snapshot of the entire virtual machine based on the ordered snapshot shards.

13.  (Currently amended) A non-transitory, machine-readable medium storing instructions which, when read by a machine, cause the machine to perform operations comprising, at least:
determining a number of shards to be created for an entire virtual machine based on a current network condition;
	in response to determining the number of shards, sharding the entire virtual machine to the determined number of shards;
	identify a plurality of shards of [[an]]the entire virtual machine, a number of the identified plurality of shards equal to the determined number of shards;
	requesting a snapshot of each of the plurality of shards;
	receiving the requested snapshots of each of the plurality of shards asynchronously;
	ordering the received snapshot shards sequentially into a results queue; and 
	storing a single snapshot of the entire virtual machine based on the ordered snapshot shards.


Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:



	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-6, 8-12 and 14-18 depending on claims 1, 7 and 13, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196